Citation Nr: 1210357	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  04-39 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to special monthly pension based on the need for regular aid and attendance.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from February 1970 to September 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO).  

By a January 2004 rating decision, the RO denied service connection for hepatitis C, finding that no new and material evidence had been received.  The Veteran filed a notice of disagreement (NOD) in March 2004 with respect to the RO decision on this claim and was issued a statement of the case (SOC) in June 2004.  He perfected an appeal with respect to this issue by filing a timely substantive appeal in October 2004.  The claim for service connection for hepatitis C was reopened and remanded for further development by the Board in April 2007.  Thereafter, the Board denied the claim for service connection for hepatitis C in June 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2011 Order, the Court granted a July 2011 Joint Motion for Remand, vacating the Board's June 2010 decision and remanding the Veteran's claim for consideration by the Board.  

During the pendency of the Veteran's appeal for service connection for hepatitis C, he filed a claim for entitlement to special monthly pension based on the need for regular aid and attendance in March 2009.  By a February 2010 rating decision, the RO denied the claim.  The Veteran filed a NOD with respect to this decision in May 2010 and was issued a SOC in October 2010.  The RO granted entitlement to special monthly pension by reason of being housebound in December 2010.  As this was a partial grant of benefits, the Veteran continued his disagreement with the December 2010 rating decision in a December 2010 NOD.  He was issued a supplemental statement of the case (SSOC) in May 2011 and filed a timely substantive appeal, via a VA Form 9, in June 2011.  

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The satisfactory evidence of record does not demonstrate that the Veteran's disabilities rendered him physically helpless in the performance of the activities of daily living and in protecting himself from the everyday hazards and dangers incident to his environment.  


CONCLUSION OF LAW

The schedular criteria for special monthly pension based on the need for regular aid and attendance have not been met.  38 U.S.C.A. §§ 1502, 1541, 5103, 5103A, 5107 (West Supp. 2011); 38 C.F.R. §§ 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the issue of special monthly pension based on the need for regular aid and attendance, the Veteran was provided notice of the VCAA in July 2009.  The VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records.  This letter also provided additional notice pertaining to effective date elements of his claim, with subsequent readjudication in a May 2011 SSOC.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Mayfield and Pelegrini, both supra.  In the present appeal, although the Veteran was provided notice of what type of information and evidence was needed to substantiate his claim and the type of evidence necessary to establish an effective date, he was not provided notice of the type of evidence necessary to establish a disability rating.  See id.  However, as entitlement to special monthly pension based on the need for aid and attendance or by reason of being housebound does not include the application of disability ratings, the absence of such notification by VCAA letter is not prejudicial in this case.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim for special monthly pension based on the need for regular aid and attendance in this Board decision.  Rather, remanding this case back to the RO for further VCAA development would be an essentially redundant exercise and would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

All relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes private medical records, VA outpatient treatment reports, an adequate VA examination, VA aid and attendance evaluations by the Veteran's treating physicians, and statements from the Veteran and his representative.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  Thus, the Board finds that VA has obtained, or made reasonable efforts to obtain, all evidence that might be relevant to the issues on appeal, and that VA has satisfied the duty to assist.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2011).

Pertinent Laws and Regulations

The Veteran has claimed entitlement to a special monthly pension based on the need of regular aid and attendance.  He has asserted that he requires assistance with his daily activities due to his physical conditions which keep him wheelchair bound.  The RO has determined that the Veteran's nonservice-connected disabilities for pension purposes include traumatic injuries to the left leg with amputation above the knee with stump bone spur (100 percent); lumbosacral strain (30 percent); left shoulder pain with limitation (20 percent); 3rd and 2nd degree burns (10 percent); cervical strain (10 percent); and anorexia, status post brain surgery; and emotional instability (all noncompensable).  Hepatitis C  and hearing loss have also been identified as nonservice-connected disabilities at this time.  Service connection has been established for tinnitus (rated 10 percent disabling).  

Under 38 C.F.R. § 3.351(b), the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria for establishing the need for aid and attendance include consideration of whether the appellant is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance.  38 C.F.R. § 3.351(c). 

In determining whether there is a factual need for regular aid and attendance, the following will be accorded consideration:  the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).  

The criteria for determining whether a claimant is in need of the aid and attendance of another person may be met if he is bedridden.  "Bedridden" is defined as a condition that, through its essential character, actually requires that the claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352.  

It is not required that all of the disabling conditions enumerated be found to exist before a favorable decision may be made.  The particular personal functions which the veteran or surviving spouse is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran or surviving spouse is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran or surviving spouse is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id; Turco v. Brown, 9 Vet. App. 222, 224 (1996).

Analysis

Initially, the Board notes that the Veteran does not contend, and the evidence does not demonstrate, that he is blind or so nearly blind as to have corrected bilateral visual acuity of 5/200 or less or concentric contraction of the visual field to five degrees or less.  Nor does he contend that he is a patient in a nursing home because of mental or physical incapacity.  The Board will therefore consider whether the evidence establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a) (2011).

In a November 2009 VA Form 21-2680, Examination for Housebound Status of Permanent Need for Regular Aid and Attendance, a private physician provided a complete diagnosis of above the knee amputation.  He found that the Veteran had no other activities restricting his function other than the above the knee amputation and he was not confined to bed.  The Veteran was found to be able to feed himself, prepare his own meals, and manage his own financial affairs.  He was also found to not need assistance in bathing or tending to other hygiene needs, he was not legally blind, did not require nursing home care, and did not require medication management.  The private physician noted there were no restrictions of either upper extremity or the spine.  In describing restrictions of the lower extremities, he noted the Veteran's above the knee amputation without elaboration.  He also noted there was no other pathology affecting the Veteran's ability to perform self-care, ambulate or travel beyond the premises of the home.  The private physician found that the Veteran was able to leave the home or immediate premises as often as he needed to, without restriction.  Finally, the private physician noted that the Veteran needed an aid for locomotion, specifically noting that he may need a cane, and was able to travel five to six blocks.  

In a November 2009 letter, the Veteran's treating VA physician at the amputee clinic, Dr. M.W., reported that he had a left knee disarticulation and must rely on a wheelchair some of the time for mobility.  She also reported that he was independent with mobility from a wheelchair when he was not in his prosthesis.  

In a January 2010 letter, another of the Veteran's treating physicians at the VA, Dr. A.K., reported that he had an amputation of the left lower leg at knee level, for which he was using a prosthesis.  She noted that, per the Veteran's detailing, he had significant pain in the stump as well as in the other leg, and was mostly wheelchair bound at home.  

At a February 2010 VA examination for aid and attendance/housebound status, the Veteran reported that his left above the knee amputation was productive of constant pain in the stump of the left leg, described as sharp, dull, burning, throbbing, pins and needles.  Pain was worse with standing and driving, sometimes worse at night, and the Veteran had occasional phantom limb symptoms.  He stated that he did not wear his prosthesis much at home but got around in a wheelchair.  He stated that when he left his home he wore his prosthesis and carried his wheelchair down six steps to his car.  He currently treated pain with medication, ketoprofen.  The examiner noted that the Veteran never had treatment for his hepatitis C, there was no treatment recommended, and there were essentially no symptoms.  With respect to the Veteran's burn scars, he reported no localized pain or skin breakdown and there was currently no treatment.  The Veteran reported that his son lived with him about half the time, and he did receive some assistance with doing chores, including shopping and yard work, but he did his own cooking, dishwashing, and a small amount of housecleaning.  He reported that daily activities included sitting in a wheelchair and looking out the window, sometimes listening to the radio, and occasional exercise.  The examiner noted the Veteran was unclear about whether he worked after his left leg amputation in 1985.  Assistive devices included a left leg above the knee prosthesis and manual wheelchair.  He reportedly had normal driving ability.  He stated he had at least three falls in the past year secondary to losing balance with no serious injury.  The Veteran reported no limitations with reaching, although he was limited to lifting about 20 pounds with sitting or standing, limited to sitting over two hours, was unable to stand for more than 5 minutes, and was unable to walk more than 10 feet with his prosthesis.  The examiner noted that a VA outpatient treatment report in February 2008 revealed the Veteran was walking one mile per day.  The effects on the Veteran's routine daily activities included that he was limited by his left leg above the knee amputation and prosthesis.  

A physical examination revealed that the Veteran was in a manual wheelchair with a left leg prosthesis, moving independently, was able to arise independently from the wheelchair, and was observed to walk approximately 10 feet forward and 10 feet backward with minimizing weightbearing on his left leg prosthesis.  Well-healed burn scars were noted over anterior torso, arms and legs, with no skin breakdown.  Musculoskeletal evaluations revealed a mildly decreased range of motion in the neck and back, and normal strength and range of motion in the upper extremities and right lower extremity.  The Veteran's gait was noted as antalgic, favoring the left leg prosthesis with minimal weightbearing.  Impaired balance was noted.  The Veteran had grossly normal bilateral vision and hearing and normal speech.  Examination of the left lower extremity revealed no neuritis or neuralgia, muscle strength of 4 out of 5 in the hip, atrophy of the quadriceps and hamstrings, no bone deformities above the amputation were found and he was noted to need the use of a prosthesis with weightbearing and walking.  The examiner found that functional impairment of the left above the knee amputation included the use of a prosthesis for ambulation, limitation of continuous ambulation to 30 minutes, the use of a wheelchair, no running, and limitation of stairs to one flight occasionally and intermittently.  No functional impairment due to hepatitis C or burn scars was found.  

Work limitations included that the Veteran required the use of a prosthesis for ambulation, limitation of continuous ambulation to 30 minutes, the use of a wheelchair, no running, and limitation of stairs to one flight occasionally and intermittently.  The Veteran was found to be able to work in his chosen profession and was able to perform substantial gainful employment with the Americans with Disabilities Act (ADA) accommodations.  He was not found to be permanently bedridden or hospitalized, and he was able to travel beyond his current domicile by car and by wheelchair.  Typical daily activities included sitting in a wheelchair and looking out the window and some ordinary household chores.  Imbalance was found to affect his ability to ambulate, noted as a mild disturbance because of the left leg prosthesis.  No other body parts or system impairments were noted to affect his ability to protect himself from the daily environment.  There were no self-care skills that he was unable to perform.  The examiner found no other functional impairments other than the Veteran's amputation.  The Veteran was able to feed, dress, undress, bathe, groom, and toilet himself.  The examiner also reiterated that, due to the Veteran's above the knee amputation, he had abnormal weight bearing, abnormal propulsion, and abnormal balance.  He was also found to probably be capable of managing his personal financial affairs.  

In a June 2010 VA Form 21-2680, Examination for Housebound Status of Permanent Need for Regular Aid and Attendance, the Veteran's treating VA physician Dr. A.K., provided a complete diagnosis of left lower extremity above the knee amputation for burns, varicose veins in the right leg, and chronic pain at the stump site of undefined etiology.  She found that the Veteran had no other activities restricting his function other than the above the knee amputation and he was not confined to bed.  The Veteran was found to be able to feed himself and prepare his own meals, although he could not stand on the right leg due to varicose veins for more than 5 minutes.  The Veteran was also found to require assistance in bathing or tending to other hygiene needs, as he had a spiral staircase to the shower and found it difficult to navigate.  He was not legally blind, did not require nursing home care, and did not require medication management.  The Veteran was able to manage his own financial affairs.  With respect to his posture and general appearance, the Veteran was found to move easily from his wheelchair and was fairly dexterous, although he had a left lower extremity above the knee amputation.  Dr. A.K. noted there were no restrictions of either upper extremity and that the Veteran was able to take his shirt off, although he complained of pain over the posterior left shoulder.  There were no restrictions of the spine.  In describing restrictions of the lower extremities, she noted his left lower extremity above the knee amputation and right lower extremity varicose veins.  With respect to other pathology affecting the Veteran's ability to perform self-care, ambulate or travel beyond the premises of the home, she noted the Veteran had been coming to VA appointments, going to alcoholics anonymous (AA) meetings, he did drive, and he used a wheelchair for locomotion.  Finally, Dr. A.K. noted that the Veteran needed an aid such as a cane, brace, crutches, or the assistance of another person for locomotion, although the type of aid was not specified, and was able to travel one block.  

A July 2010 VA outpatient treatment report reflects noted that the Veteran declined having home health care services coming to his home, stating that he was a biker and wanted to be able to choose his own aid and attendant to come to his home.  He was not wearing his prosthetic and was using a wheelchair.  The Veteran also reported at that time that his daughter was living with him but did not assist him with his activities of daily living.  He reported having a decreased ability to perform activities of daily living.  In a later July 2010 VA outpatient treatment report, the Veteran was seen in the mental health clinic and complained of difficulty performing activities of daily living in his current living environment and that he thought about moving to an assisted living environment.  

In a July 2010 VA Form 21-2680, Examination for Housebound Status of Permanent Need for Regular Aid and Attendance, the Veteran's treating VA physician Dr. M.W., provided a complete diagnosis of left above the knee amputation, neck and back pain, somatoform disorder, varicosities in the right lower extremity, and a history of opioid, cannabis, tobacco, alcohol abuse and dependence.  She noted the Veteran prosthetic prescription had not yet been filled.  She found that the question of whether the Veteran was confined to bed was not applicable.  The Veteran was found to be able to feed himself.  Dr. M.W. also found that the Veteran stated he was unable to prepare his own meals, although an occupational therapist said he would be able to, independent from his chair.  The Veteran was also found to require no assistance in bathing or tending to other hygiene needs, and Dr. M.W. noted he had architectural barriers but had not followed through with a grant application (for building a new shower on the main floor).  He was not legally blind, did not require nursing home care, and did not require medication management.  The Veteran was able to manage his own financial affairs.  With respect to his posture, general appearance, and restrictions, Dr. M.W. advised to "see note" apparently referring to her evaluation in the July 2010 VA outpatient treatment report (noted below).  Dr. M.W. noted that the Veteran had been seen at the Minneapolis VA medical center 15 of the last 30 business days and utilizing private care from his home.  He had no client assisted services. Finally, Dr. M.W. noted that the Veteran needed an aid such as a cane, brace, crutches, or the assistance of another person for locomotion, and specified that he was able to travel five or six blocks with a prosthesis and one mile with a wheelchair.  

In a July 2010 VA outpatient treatment report, per the Veteran's request, he was evaluated for aid and attendance status by his treating VA physician, Dr. M.W., as he stated that he was unable to cook for himself in his home.  The Veteran reported that he would like a cash payment to pay for the assistance of a friend to help him out.  The Veteran reported that he was secluded in his home and was unable to complete his basic care.  Dr. M.W. noted that he had a left lower extremity above the knee amputation and had his prosthesis removed by cutting it away last week.  He would not allow removal of the prosthesis which he stated he had been wearing for three days.  Upon removal of the prosthesis there was an area of callus, described as a bloody stump by the Veteran, but no evidence of bleeding in the socket was noted.  He had several prosthetic sockets fabricated for him but had conflict with the prosthetist who fabricated his last prosthesis and had a new socket requested in April 2010 but had yet to have this prescription filled.  The Veteran reportedly had a home health assessment done in his home by an occupational therapist as well as a nurse but was resistant to having anyone in his home.  He reportedly lived in a two story home with a basement and the only shower was in the basement with no railings to get to the shower.  The Veteran also had a Major Medical consult to obtain a grant to build a shower on the main level of his home but had not followed through with that.  He reported he was reluctant to have even workmen come and assess his home for modifications.  The Veteran was also given a referral for Meals on Wheels but had not followed through with that either.  He had multiple complaints of pain in the low back, shoulder, neck, and residual limb.  

A physical examination revealed the Veteran was in a wheelchair with a left above the knee amputation.  He was able to wheel himself without difficulty throughout the medical center.  The Veteran was last seen in a prosthesis and had a nonantalgic gait with complaints of prosthetic wear.  He had varicosities over the remaining right lower extremity, without inflammation, erythema, or phlebitis.  Restriction of cervical range of motion was found.  No restriction of range of motion of the left shoulder was noted.  Strength of the left shoulder was noted to give way throughout the entire left upper extremity.  The Veteran was able to transfer from his chair to mat independently and put on and remove clothing independently.  He was assessed with left above the knee amputation with chronic pain syndrome and chemical abuse and dependence.  The Veteran reported hopping in and out of his house, and up and down stairs since his last prosthesis had been removed and was yet to be replaced.  Crutches were requested to decrease trauma and the risk of falls, although Dr. M.W. was unclear whether the Veteran followed through with this referral.  The Veteran was also being followed by a chiropractor for neck, back, and shoulder pain.  He reported having broken his back and was also noted to have a shoulder dysfunction which were reasons why he could not transport his ultra light wheelchair in his car.  Dr. M.W. also noted that with cervical and thoracic spine abnormalities, the Veteran reported further pain due to carrying his wheelchair up and down a flight of stairs in his current home.  He also reported that he was placed on a 20 pound lifting restriction.  Dr. M.W. noted that the Veteran should return to the clinic as needed and would need to return to the amputee clinic if he followed through with having his above the knee socket fabricated.  

A July 2010 private medical record, the Veteran was diagnosed with cervico-thoracic strain/sprain and was found to be able to perform light work with restrictions of lifting 20 pounds with frequent lifting and/or carrying up to 10 pounds, including jobs that required walking or standing to a significant degree, or jobs involving sitting most of the time with a degree of pushing and pulling of arm and leg controls.  The Veteran reported he needed assistance to maneuver his wheelchair in and out of his vehicle due to the fact that he could only lift 20 pounds.  

An October 2010 VA outpatient treatment report reflects that the Veteran reported that he was not able to take care of himself where he was now.  He stated that he was wheelchair bound and had fallen in his home several times.  The Veteran reported that he was not safe in his home and was agreeable to help.  

In a November 2010 VA Form 21-2680, Examination for Housebound Status of Permanent Need for Regular Aid and Attendance, the Veteran's VA physician Dr. M.W., provided a complete diagnosis of left above the knee amputation.  She found that the question of whether the Veteran was confined to bed was not applicable.  The Veteran was found to be able to feed himself, prepare his own meals, and manage his own financial affairs.  The Veteran also needed no assistance in bathing or tending to other hygiene needs, he was not legally blind, he did not require nursing home care, and he did not require medication management.  Finally, she noted that the Veteran needed an aid such as a cane, brace, crutches, or the assistance of another person for locomotion, although the type of aid was not specified, and was able to travel five to six blocks.  With respect to the rest of this VA Form, Dr. M.W. advised to "see note" apparently referring to her earlier evaluation in July 2010.  

In a November 2010 VA outpatient treatment report, the Veteran described his difficulty with mobility, going up and down stairs, and putting his wheelchair in an out of his vehicle.  He reported that he had 16 stairs in his home.  The Veteran stated that he was offered nursing visits to set up his medications, physical therapy services and homemaker services, however he could not handle strangers in his home.  He reported that he was told if he did not accept the care being offered, then he would not qualify for aid and attendance status.  The Veteran reported experiencing chronic pain and had 16 falls in the last year with two fractures to his chest.  He was taking pain medication.  

After a careful review of the case, the Board finds that special monthly pension at the aid and attendance or housebound rate is not warranted in the case at hand.  The Board acknowledges that while the medical evidence of record demonstrates that the Veteran requires the use of a prosthetic on the left lower extremity and the use of a wheelchair and has limitations on his daily activities, he continued to function independently without the assistance of another person.  The VA Forms 21-2680 from November 2009 to November 2010, filled out by his private and VA physicians, reflect that he was found to be able to feed himself, prepare his own meals, and manage his own financial affairs and, he was not legally blind, he did not require nursing home care, and he did not require medication management.  While the Veteran's treating VA physician, Dr. A.K. noted in the June 2010 VA Form 21-2680 that he required assistance in bathing or tending to other hygiene needs, as he had a spiral staircase to the shower and found it difficult to navigate, the later evaluations in July 2010 and November 2010 by the Veteran's other treating VA physician, Dr. M.W., demonstrated that he needed no assistance in bathing or tending to other hygiene needs.  

The Board observes the findings in the February 2010 VA examination, which reflect that the Veteran's functional impairment of the left above the knee amputation was productive of limitations including the use of a prosthesis for ambulation, limitation of continuous ambulation to 30 minutes, the use of a wheelchair, no running, limitation of stairs to one flight occasionally and intermittently, and imbalance was found to affect his ability to ambulate, noted as a mild disturbance because of the left leg prosthesis.  Despite these limitations, however, the Veteran was found to be able to work in his chosen profession and was able to perform substantial gainful employment with ADA accommodations, he was not found to be permanently bedridden, hospitalized, and was able to travel beyond his current domicile by car and by wheelchair.  Moreover, the Veteran reported that when he left his home he wore his prosthesis and carried his wheelchair down six steps to his car, his son lived with him about half the time and he did receive some assistance with doing chores including shopping and yard work, but he did his own cooking, dishwashing, and a small amount of housecleaning.  In addition, the February 2010 VA examiner also noted that no other body parts or system impairments affected his ability to protect himself from the daily environment, there were no self-care skills that he was unable to perform, and the Veteran was able to feed, dress, undress, bathe, groom, and toilet himself.  

VA outpatient treatment reports from July 2010 reflect that Veteran declined having home health care services coming to his home, however, the July 2010 VA aid and assistance evaluation performed by Dr. M.W. demonstrated that the Veteran reported he had a home health assessment done in his home by an occupational therapist as well as a nurse but was resistant to having anyone in his home.  At this time he also stated that he wanted to be able to choose his own aid and attendant to come to his home and that he would like a cash payment to pay for the assistance of a friend to help him out.  In addition, these records demonstrate that he was given a referral for Meals on Wheels but had not followed through with that.  Finally, in a July 2010 VA outpatient treatment report, he reported that his daughter was living with him but did not assist him with his activities of daily living.  

The Board acknowledges that the Veteran reported in an October 2010 VA outpatient treatment report that he was not able to take care of himself where he was now, he was wheelchair bound and had fallen in his home several times, and that he was not safe in his home and was agreeable to help.  However, in a subsequent November 2010 VA Form 21-2680, Examination for Housebound Status of Permanent Need for Regular Aid and Attendance, Dr. M.W. found that he was able to feed himself, prepare his own meals, and manage his own financial affairs.  She also found that he needed no assistance in bathing or tending to other hygiene needs, he was not legally blind, he did not require nursing home care, and he did not require medication management.  Dr. M.W. also found that he needed an aid such as a cane, brace, crutches, or the assistance of another person for locomotion, although the type of aid was not specified, and was able to travel five to six blocks.  Thereafter, in a November 2010 VA outpatient treatment report, the Veteran stated that that he was offered nursing visits to set up his medications, physical therapy services and homemaker services, however he could not handle strangers in his home.  

In terms of the criteria listed above, the medical evidence of record does not reflect that the Veteran had:  the inability to dress or undress himself, or to keep himself ordinarily clean and presentable; the inability to feed himself through loss of coordination of upper extremities or through extreme weakness; the inability to attend to the wants of nature; or incapacity that requires assistance on a regular basis to protect him from the hazards or dangers incident to her daily environment.  While he had sought a new prosthetic for the left lower extremity in 2010, there is no evidence of record demonstrating that he required the frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability could not be done without aid.  As noted above, the Veteran does not contend, and the evidence of record does not show that he is blind or nearly blind based on VA criteria, and while he reportedly considered moving to an assisted living facility in October 2010, there is no evidence that he was in a nursing home and/or in need of nursing care.  As such, the Board finds that the evidence of record as a whole does not establish that the Veteran is so helpless as to need regular aid and attendance of another person.

Thus, the satisfactory lay and medical evidence of record demonstrates that the Veteran had some increasing difficulties due to his disabilities rather than any actual inabilities or incapacities requiring the need for regular aid and attendance during this period.  In light the foregoing, the Board concludes that the criteria for special monthly pension based on the need for regular aid and attendance have not been met.  38 U.S.C.A. § 1541(d), (e); 38 C.F.R. § 3.351(a)(5).


ORDER

Special monthly pension based on the need for regular aid and attendance is denied.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, the issue of service connection for a hepatitis C must be remanded for further development.  

As noted above, the Board denied the claim for service connection for hepatitis in June 2010.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2011 Order, the Court granted a July 2011 Joint Motion for Remand, vacating the Board's June 2010 decision and remanding the Veteran's claim for consideration by the Board.  Specifically, the Joint Motion found that the December 2009 VA opinion relied upon by the Board in its decision was based on an inaccurate factual history by referencing a July 7, 2004 hepatitis C clinic report that was not of record.  In so finding, the Joint Motion also concluded that the Board erred in relying on the opinion provided in the December 2009 VA examination report and provided inadequate reasons and bases for this reliance.  The case was therefore remanded to the Board to consider whether further medical examination or opinion was required pursuant to the duty to assist.  

The duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In claims for disability compensation, it requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that a veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2011).  The Court has held the types of evidence that "indicate" that a current disability "may be associated" with military service include credible evidence of continuity and symptomatology such as pain or other symptoms capable of lay observation.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Service treatment records are silent as to any complaints, diagnosis, or treatment for hepatitis C.  On separation from active duty, in August 1970, the examination was absent of any findings of hepatitis or any chronic liver disorder.  

Post-service medical records, including private and VA medical records reflect that the Veteran initially tested positive for hepatitis C in February 2000.  At this time, he reported that his spouse had been in a long extramarital affair for many years and that her partner was hepatitis positive, although he was not sure if it was hepatitis B or C.  Also at this time, the private physician discussed with the Veteran that there was a possibility that he got the hepatitis C from a possible blood transfusion or blood product transfusion when he was injured 13 years earlier before testing was done regularly for hepatitis C.  Subsequent private and VA medical records reflect the Veteran was treated for and diagnosed with hepatitis C.  Private treatment reports from December 2002 to October 2003 reflect that, in an undated report, the Veteran reported his hepatitis C risk factors included multiple sexual partners or a history of sexually transmitted diseases, including gonorrhea.  He also checked "No" to blood transfusion prior to 1992, using needles to inject recreational drugs, snorting drugs, exposure to other people's blood, tattoos or body piercing, hemodialysis, excessive alcohol use, and unexplained liver disease.  

At a September 2003 VA examination, the examiner noted that the claims file was not available for review.  The Veteran reported that he suffered a serious motorcycle accident in July 1985 which resulted in a brain injury and amputation of the left leg below the knee.  The Veteran further reported that hepatitis C was diagnosed in 2001, and that he was asymptomatic at the time of the original diagnosis.  Neither a liver biopsy, nor any other treatment, was received at that time.  He denied that he underwent a blood transfusion following the 1985 accident. The Veteran stated that he did not use needles to inject drugs, he did not snort drugs, he was not exposed to anyone else's blood, he did not have a tattoo or piercing, and he never received hemodialysis.  He did relate that he had multiple sexual partners in service, and that he was diagnosed once with gonorrhea.  The examiner found that he had all reason to suggest that the Veteran's multiple sexual partners and history of sexually-transmitted disease (gonorrhea times one) was the source of his infection with hepatitis C. 

The Veteran submitted a statement in October 2004 in which he stated that he received immunizations along with many other men in service, and that he believed he was exposed to hepatitis C at the time of inoculation in 1970.   

In November 2004, a VA nurse practitioner issued a statement which noted that the Veteran was diagnosed with hepatitis in 2001, and that he most likely acquired the virus many years prior.  It was further noted that risk factors for hepatitis C included a possible blood transfusion in 1986, even though the Veteran denied that he received a transfusion following his accident during his September 2003 VA examination.  The nurse practitioner noted that the Veteran could not recall for sure if he had had a blood transfusion then.  The Veteran also reported in-service air gun inoculations.  The practitioner stated that it was difficult to ascertain exactly how the Veteran was infected with hepatitis C, but was likely infected from one of the risk factors noted above.  

The Veteran submitted a risk factor questionnaire in April 2008.  He affirmed that he had never used intravenous drugs, intranasal cocaine, engaged in high-risk sexual activity, had hemodialysis, received a tattoo or body piercing, shared toothbrushes or razor blades, had acupuncture with non-sterile needles, had a blood transfusion, or been exposed to any contaminated blood or fluids. 

At an October 2009 VA examination, the examiner noted that he reviewed the Veteran's claims file and medical records and the Veteran's CPRS (Computerized Patient Records System) electronic records.  At that time, it was noted that the Veteran was diagnosed with hepatitis in 2001, and that his spouse was involved in a relationship with someone else, and that her partner was infected with hepatitis C.  The Veteran reported that his wife tested negative for hepatitis at that time and that recently, his girlfriend had been treated for hepatitis C, and that she currently tested positive for the disorder.  He maintained that he never received an in-service blood transfusion.  The Veteran reported only one in-service sexual partner, although the VA examiner noted that in the past VA examination he repeatedly attested to multiple sexual partners in service.  The Veteran was diagnosed with chronic, active hepatitis C, however an etiological opinion was not provided.  

A supplemental VA opinion was obtained in December 2009.  Following a review of the Veteran's claims file, to include a review of the October 2009 VA examination, it was noted that the Veteran did not report any hepatitis C risk factors during his period of active duty, with the exception of "multiple sexual partners," which he later recanted.  The examiner noted that in a July 2004 hepatitis C clinic evaluation, the Veteran reported that between 1980 and 2001, he had been exposed to other people's blood.  The examiner opined that the most likely cause of the Veteran's current diagnosis was exposure to blood between 1980 and 2001.  In support of the opinion, the examiner noted that there was no obvious exposure to hepatitis during the Veteran's period of active duty.  It was noted that the most important risk factors for hepatitis C are injectable drug use and persons with hemophilia treated with blood products prior to 1987.  In contrast, the examiner stated that other common behaviors, to include immunizations with air guns, carry risk factors which are very small or minimal compared to the risk from blood transfusions prior to 1987.  As such, the examiner opined that it was more likely than not that hepatitis C is not related to the Veteran's period of active service. 

The Board finds that the December 2009 VA opinion is inadequate as it is based on an inaccurate factual premise.  In this regard, the Board observes that the record is absent of any July 2004 hepatitis C clinic evaluation as cited in the December 2009 VA opinion.  Therefore, as the VA examiner's opinion did not accurately contemplate the evidence in relationship to the Veteran's current disability, the claim must be remanded for a new VA examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon, 20 Vet. App. At 81; Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  Further, as it appears that the VA examiner reviewed the Veteran's CPRS electronic medical records, a complete copy of such records should be obtained by the AMC/RO on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain a complete copy of all VA CPRS electronic records of the Veteran including those relied upon by the October 2009 (with addendum in December 2009) VA examiner and particularly any records of the Veteran relating to treatment of hepatitis C dated in July 2004.  If the search for such records has negative results, the AMC/RO should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  The AMC/RO should arrange for a VA examination of the Veteran to address the etiology of any currently diagnosed hepatitis C.  The claims file, to include a copy of this remand, must be made available to the examiner for review in conjunction with the examination.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  All necessary testing should be provided.

The examiner is asked to answer the following:  

(a).  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C:  (1) was incurred during his period of active service from February 1970 to September 1970; or (2) is otherwise related to or was caused by a period of qualifying military service.  

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.  

3.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011). 

4.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


